Citation Nr: 1822754	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-24 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for low back strain.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to November 1994.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012, rating decision of the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO).

In May 2017, a Video Conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the hearing before the undersigned the Veteran indicated he had received additional treatment, the records of which have not been associated with the file.  These records should be sought.  

The evidence also shows that when last examined for VA purposes, the examiner made a distinction between the various diagnoses affecting the Veteran's lumbar spine, noting that the service connected strain was not associated with the Veteran's arthritis and degenerative disc disease.  Given this, it will be necessary to re-examine the Veteran to ascertain which symptoms are associated with the strain, if possible.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding and ongoing federal treatment records, in particular from the San Antonio VAMC from 2012 to present; Dallas VAMC, and Milwaukee VAMC from 2016 to present.

2. Schedule the Veteran for an examination to determine the extent of his low back strain.  The Veteran's claims file should be made available for review by the examiner in conjunction with the examination.  All indicated studies should be performed.  

If possible, the examiner is asked to distinguish between the symptoms due to arthritis, and degenerative disc disease, from those symptoms due to the low back strain.  

If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.   

In the context of flare-ups, if one is not occurring at the time of the examination, it is requested that the examiner estimate any functional limitation in terms of the degree of additional loss of range of motion after eliciting appropriate information from the Veteran, and considering all the information of record. 

3. After the development requested above has been completed, and after any additional development that is deemed appropriate, again review the record.  If any benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


